Citation Nr: 0840520	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Prior to January 31, 2008, entitlement to an increased 
evaluation for chronic lumbosacral strain with degenerative 
joint disease, evaluated as 20 percent disabling.

2.  On and after January 31, 2008, entitlement to an 
increased evaluation for chronic lumbosacral strain with 
degenerative joint disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from April 1957 to 
April 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  Prior to January 31, 2008, chronic lumbosacral strain 
with degenerative joint disease (lumbar spine disorder) was 
manifested by forward flexion to 42 and 46 degrees, a 
combined range of motion of 154 degrees out of 240 degrees, 
and no ankylosis of the thoracolumbar or entire spine.  

2.  On and after January 31, 2008, a lumbar spine disorder is 
manifested by a combined range of motion of 143 degrees out 
of 240 degrees and no ankylosis of the thoracolumbar or 
entire spine.  

3.  Neurological manifestations associated with the lumbar 
spine disability include right lower extremity lumbar 
radiculopathy.


CONCLUSIONS OF LAW

1.  Prior to January 31, 2008, the criteria for an increased 
evaluation for a lumbar spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).

2.  On and after January 31, 2008, the criteria for an 
increased evaluation for a lumbar spine disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

3.  Prior to January 31, 2008, the criteria for a separate 
compensable evaluation for lower extremity radiculopathy have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

4.  On and after January 31, 2008, the criteria for a 
separate compensable evaluation for lower extremity 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to a post-
remand re-adjudication of the veteran's claim, March 2004, 
May 2006, and May 2008 letters satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a notice defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).

By a June 1980 rating decision, the RO granted service 
connection for a lumbar spine disorder and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, effective May 1, 1980.  In March 2004, the veteran 
filed a claim for an increased evaluation.  By a July 2004 
rating decision, the RO assigned a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective 
February 27, 2004.  In February 2005, the veteran filed a 
notice of disagreement.  The RO issued a statement of the 
case in May 2005.  In July 2005, the veteran filed a 
substantive appeal.  In a September 2008 supplemental 
statement of the case, the RO assigned a 40 percent 
evaluation, effective January 31, 2008.

The veteran's lumbar spine disability is rated under 
Diagnostic Code 5242, for degenerative arthritis, which is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2008).  Degenerative arthritis is assigned a 40 percent 
evaluation for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), Diagnostic Code 5242 (2008).  

For VA compensation purposes, normal thoracolumbar spine 
forward flexion is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion is the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2008).

Additionally any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  Diagnostic Code 8520 provides that 
a 10 percent rating is assigned for mild incomplete 
paralysis, a 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent evaluation is assigned for 
moderately severe incomplete paralysis, and a 60 percent 
evaluation is assigned for severe incomplete paralysis of the 
sciatic nerve, and an 80 percent evaluation is assigned for 
complete paralysis of the sciatic nerve produces the foot 
dangling and dropping, with no active movement possible of 
muscles below the knee, flexion of the knee is either lost or 
very weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Evaluation prior to January 31, 2008

Prior to January 31, 2008, the veteran's 20 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of thoracolumbar spine motion 
not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating 
Formula, Diagnostic Code 5242.  

Here, an April 2004 VA spine examination found forward 
flexion to 46 degrees, extension to 12 degrees, right lateral 
flexion to 22 degrees, left lateral flexion to 24 degrees, 
right rotation to 26 degrees, and left rotation to 24 
degrees.  In a July 2006 letter, a private physician, Dr. 
S.O., noted severe restriction of lumbar spine range of 
motion.  In another July 2006 letter, a private physician, 
Dr. K.R., noted forward flexion to 42 degrees and bilateral 
lateral flexion to 10 degrees.  The evidence of record thus 
demonstrates forward flexion in excess of 30 degrees and a 
combined range of motion of 154 degrees out of 240 degrees, 
which indicates that there is no ankylosis of the 
thoracolumbar or entire spine.  38 C.F.R. § 4.71a, General 
Rating Formula, Diagnostic Code 5242.  Accordingly, an 
evaluation in excess of 20 percent for a lumbar spine 
disability is not warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, an 
evaluation in excess of 20 percent under the diagnostic code 
for intervertebral disc syndrome is not warranted as the 
veteran stated that his spine disorder did not cause 
incapacitating episodes at the April 2004 VA examination, and 
the examiner found no evidence of intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  

Consideration has been given regarding whether a separate 
rating is required for any neurological component of the 
lumbar spine disorder.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  At the April 2004 VA examination, there 
was a positive straight leg raise test on the right and a 
negative straight leg raise test on the left.  A November 
2005 private magnetic resonance imaging (MRI) impression 
included stenosis at several levels, degenerative disc 
disease at several levels, and disc bulge at L1 to L2 and L5 
to S1.  In a July 2006 letter, Dr. S.O. stated that the 
veteran reported low back pain with radiation to both legs 
with numbness and tingling.  Dr. S.O. stated that an MRI 
showed an additional disc herniation.  Examination showed 
slight weakness of the left leg dorsiflexors, plantar 
flexors, and extensor hallucis longus.  There was decreased 
pinprick and light touch sensation in the bilateral L4 and L5 
dermatomes.  In a July 2006 letter, Dr. K.R. stated that the 
veteran reported radiating pain into his hips and legs with 
frequent left leg numbness and increasing right leg pain.  
The diagnoses were severe degenerative disc disease and 
moderate severe neuroforaminal stenosis.  Accordingly, a 
separate evaluation for lower extremity radiculopathy as a 
neurological symptom of a lumbar spine disorder is warranted 
prior to January 31, 2008.

Evaluation on and after January 31, 2008

On and after January 31, 2008, the veteran's lumbar spine 
disability is assigned a 40 percent evaluation, which 
contemplates forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula, Diagnostic Code 5242.  

Here, the August 2008 VA spine examination found forward 
flexion to 28 degrees, extension to 15 degrees, bilateral 
lateral flexion to 20 degrees, and bilateral rotation to 30 
degrees.  The examiner determined there was no ankylosis of 
the complete or entire spine.  In a June 2008 letter, Dr. 
K.R. noted forward flexion to 22 degrees.  The evidence of 
record thus demonstrates total range of motion of 143 degrees 
out of 240 degrees and no ankylosis of the spine.  38 C.F.R. 
§ 4.71a, General Rating Formula, Diagnostic Code 5242.  
Accordingly, an evaluation in excess of 40 percent for a 
lumbar spine disorder is not warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. App. 
at 595.  However, an evaluation in excess of 40 percent under 
the diagnostic code for intervertebral disc syndrome is not 
warranted as the veteran stated that his spine disorder did 
not cause incapacitating episodes at the April 2004 VA 
examination, and the examiner found no evidence of 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

Consideration has been given regarding whether a separate 
rating is required for any neurological component of the 
veteran's lumbar spine disorder on and after January 31, 
2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note (1).  
Private medical records from January and February 2008 
indicate the veteran reported pain, numbness, and tingling of 
the bilateral hips, groin, buttocks, and anterior and 
posterior thighs to the knee.  The veteran underwent a lumbar 
laminectomy.  In a July 2008 lay statement, the veteran 
reported persistent tingling of his right leg and hip.  In a 
July 2008 VA medical record, the veteran reported complete 
resolution of his radicular symptoms after the January 2008 
surgery.  However a month later, at the August 2008 VA 
neurological examination, the veteran reported constant 
burning pain of the right side of his lateral thigh that was 
7 out of 10.  He also reported intermittent left hip and left 
calf burning pain that occurred at the end of the day after 
he had been upon his feet.  The veteran denied bowel, 
bladder, and erectile dysfunction.  Upon examination, there 
was a negative bilateral straight leg raise.  Deep tendon 
reflexes were 2+ at the knees and right ankle and 1+ at the 
left ankle.  There was diminished sensation in the 
nondermatomal distribution in the lower extremities.  The 
diagnoses were lumbar degenerative disc disease, with 
residual pain, paresthesias, and lumbar radiculopathy.  
Accordingly, a separate evaluation for lower extremity 
radiculopathy as a neurological symptom of a lumbar spine 
disorder is warranted on and after January 31, 2008.

Other considerations

Throughout the time period, consideration has been given to 
whether there is any additional functional loss not 
contemplated in the ratings assigned.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Factors involved in evaluating and rating 
disabilities of the joints include:  weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement.  38 C.F.R. § 4.45 (2008).  At 
the April 2004 VA examination, the veteran reported pain on 
physical activity and relieved by rest.  The examiner noted 
pain at the end ranges of motion.  There was no muscle spasm 
or tenderness.  Range of motion was additionally limited by 
repetition, but not by fatigue, weakness, lack of endurance, 
and incoordination.  In a November 2004 private medical 
record, the veteran reported low back pain, worse in the 
mornings and evenings.  The examiner found low back pain with 
stiffness.  In a July 2006 letter, Dr. S.O. stated that the 
veteran reported worsening low back pain.  Examination showed 
tenderness on palpation of the lumbar paravertebral muscles.  
In July 2006 VA medical records, the veteran reported low 
back pain that was 5 out of 10.  Upon examination, there was 
pain at 20 degrees of flexion.  In a July 2007 VA record, the 
veteran reported low back pain.  In a June 2008 letter, Dr. 
K.R. noted that the veteran underwent spine surgery on 
January 31, 2008.  In a July 2008 VA record, the veteran 
reported occasional discomfort in his low back.  In a July 
2008 lay statement, the veteran stated that his back pain had 
decreased, but that he was unable to work or lift over 15 
pounds.  He had to hire help to do his yard work and some 
chores.

At the August 2008 VA neurological disorders examination, the 
veteran reported low back pain that was constant and 6 out of 
10.  The pain was worse when he walked or stood, but there 
were no flare-ups.  He reported difficulty getting out of bed 
and limitation in his activities of daily living because he 
was unable to sit for more than 15 to 30 minutes, and he 
could not squat, climb stairs, or vacuum.  The veteran stated 
he was unable to mow his lawn or go fishing, but was able to 
do light house chores if he rested.  He walked one half mile 
two times per day for exercise and to keep his back loose.  
The veteran took medication for his pain.  Upon examination, 
there was straightening of the normal lumbar lordosis.  There 
was pain at the end range of lumbar spine flexion, extension, 
lateral flexion, and rotation.  There was no additional 
limitation of motion due to weakness, excess fatigability, or 
incoordination, and there was no pain with repetitive use or 
flare-ups.  There was normal muscle strength in the lower 
extremities.  The veteran did not use any assistive devices 
for ambulation.  In summary, the subjective evidence of 
record indicated painful range of motion, with additional 
limitation of motion with use.  But there was no 
fatigability, weakness, lack of endurance, or incoordination.  
There was no additional limitation of motion that warrants an 
increased evaluation and no flare-ups.  There was normal 
muscle strength and no use of assistive devices.  
Accordingly, the Board finds that there is no additional 
functional loss not contemplated in the assigned ratings and 
that increased evaluations on this basis are not warranted.  

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the lumbar spine 
disability but the medical evidence reflects that those 
manifestations are not present.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the lumbar spine disability and the evidence does not 
demonstrate other related factors.  The veteran has not 
required frequent periods of hospitalization due to lumbar 
spine disability and marked interference of employment has 
not been shown.  In the absence of any additional factors, 
the RO's failure to refer this issue for consideration of an 
extraschedular rating was correct.

After review of the evidence, the evidence of record does not 
warrant a rating in excess of those assigned at any time 
during the period pertinent to this appeal.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); Hart, 21 Vet. App. at 509-10.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Prior to January 31, 2008, an increased evaluation for a 
lumbar spine disorder is denied.

On and after January 31, 2008, an increased evaluation for a 
lumbar spine disorder is denied.

Prior to January 31, 2008, a separate compensable evaluation 
for lower extremity radiculopathy, subject to the laws and 
regulations governing the payment of monetary benefits.

On and after January 31, 2008, a separate compensable 
evaluation for lower extremity radiculopathy, subject to the 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


